Case 2:21-cv-04295-DSF-PD Document 33-6 Filed 08/05/21 Page 1 of 5 Page ID #:197




                              Exhibit D




                                                                          EXHIBIT D
                                                                           PAGE 54
Case 2:21-cv-04295-DSF-PD Document 33-6 Filed 08/05/21 Page 2 of 5 Page ID #:198

                                                               UNITED STATES
                                                   SECURITIES AND EXCHANGE COMMISSION
                                                            Washington, D.C. 20549
                                                                 FORM 10-K
(Mark One)
x      ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                    For the fiscal year ended December 31, 2020
                                                          OR
¨      TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                          For the transition period from to
                                       Commission File Number 001-39408
                                                         Churchill Capital Corp IV
                                                (Exact name of Registrant as specified in its Charter)
                                  Delaware                                                                    XX-XXXXXXX
                       (State or other jurisdiction of                                                     (I.R.S. Employer
                      incorporation or organization)                                                      Identification No.)
                                                              640 Fifth Avenue, 12t h Floor
                                                                   New York, NY 10019
                                                  (Address of principal executive offices and zip code)
                                          Registrant’s telephone number, including area code: (212) 380-7500
                                              Securities registered pursuant to Section 12(b) of the Act:
                                                                                                          Name of each exchange on which
                        Title of each class                          Trading Symbol(s)                                 registered
     Units, each consisting of one share of Class A common                 CCIV.U                             New York Stock Exchange
     stock, $0.0001 par value, and one-fifth of one warrant
                Shares of Class A common stock                             CCIV                               New York Stock Exchange
             Warrants included as part of the units                       CCIV WS                             New York Stock Exchange
                                              Securities registered pursuant to Section 12(g) of the Act:
                                                                           None
Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨ NO x
Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YES ¨ NO x
Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to
such filing requirements for the past 90 days. YES x NO ¨
Indicate by check mark whether the Registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule
405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to
submit such files). YES x NO ¨
Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or
an emerging growth company. See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the
Exchange Act.:
Large accelerated filer              ¨                                                                    Accelerated filer                        ¨
Non-accelerated filer                x                                                                    Small reporting company                  ¨
                                                                                                          Emerging growth company                  x
If an emerging growth company, indicate by the check mark if the registrant has elected not to use the extended transition period for complying with
any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. YES¨ NO ¨
Indicate by check mark whether the registrant has filed a report on and attestation to its management’s assessment of the effectiveness of its
internal control over financial reporting under Section 404(b) of the Sarbanes-Oxley Act (15 U.S.C. 7262(b)) by the registered public accounting firm
that prepared or issued its audit report. ¨
Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES x NO ¨
The Registrant’s Units began trading on the New York Stock Exchange on July 30, 2020 and the Registrant’s shares of Class A common stock began
separate trading on the New York Stock Exchange on September 18, 2020.
The aggregate market value of the Registrant’s shares of Class A common stock outstanding, other than shares held by persons who may be
deemed affiliates of the Registrant, at December 31, 2020 was $2,072,070,000.
As of March 15, 2021, there were 207,000,000 shares of Class A common stock, $0.0001 par value and 51,750,000 shares of Class B common stock,
$0.0001 par value, issued and outstanding.
Documents Incorporated by Reference: None.



                                                          TABLE OF CONTENTS
                                                                                                                                                  Page
CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS                                                                                                      1
PART I                                                                                                                                                    2
Item 1.          Business                                                                                                                                 2
Item 1A.         Risk Factors                                                                                                                            19
Item 1B.         Unresolved Staff Comments                                                                                                               49
Item 2.          Properties                                                                                                                              49
Item 3.          Legal Proceedings                                                                                                                       49
Item 4.          Mine Safety Disclosures                                                                                                                 49
PART II                                                                                                                                                  50



                                                                                                                                             EXHIBIT D
                                                                                                                                              PAGE 55
Case 2:21-cv-04295-DSF-PD Document 33-6 Filed 08/05/21 Page 3 of 5 Page ID #:199
Item 5.         Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities                        50
Item 6.         Selected Financial Data                                                                                                             51
Item 7.         Management’s Discussion and Analysis of Financial Condition and Results of Operations                                               52
Item 7A.        Quantitative and Qualitative Disclosures About Market Risk                                                                          55
Item 8.         Financial Statements and Supplementary Data                                                                                         55
Item 9.         Changes in and Disagreements With Accountants on Accounting and Financial Disclosure                                                56
Item 9A.        Controls and Procedures                                                                                                             56
PART III                                                                                                                                            57
Item 10.        Directors, Executive Officers and Corporate Governance                                                                              57
Item 11.        Executive Compensation                                                                                                              67
Item 12.        Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                                      68
Item 13.        Certain Relationships and Related Transactions, and Director Independence                                                           69
Item 14.        Principal Accounting Fees and Services                                                                                              72
PART IV                                                                                                                                             74
Item 15.        Exhibits, Financial Statement Schedules                                                                                             74
SIGNATURES                                                                                                                                          77

                                                                           i

                                      CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS
This annual report includes, and oral statements made from time to time by representatives of the Company may include, forward-looking
statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). We have based these forward-looking statements on our current expectations and projections about future events.
These forward-looking statements are subject to known and unknown risks, uncertainties and assumptions about us that may cause our actual
results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or
achievements expressed or implied by such forward-looking statements. In some cases, you can identify forward-looking statements by
terminology such as “may,” “should,” “could,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “continue,” or the negative of such
terms or other similar expressions. Such statements include, but are not limited to, possible business combinations and the financing thereof, and
related matters, as well as all other statements other than statements of historical fact included in this annual report. Factors that might cause or
contribute to such a discrepancy include, but are not limited to, those described in our other Securities and Exchange Commission (“SEC”) filings.
Forward-looking statements in this annual report may include, for example, statements about:
           · our ability to select an appropriate target business or businesses;
           · our ability to complete our initial business combination;
           · our expectations around the performance of the prospective target business or businesses;
           · our success in retaining or recruiting, or changes required in, our officers, key employees or directors following our initial business
               combination;
           · our officers and directors allocating their time to other businesses and potentially having conflicts of interest with our business or in
               approving our initial business combination, as a result of which they would then receive expense reimbursements;
           · our potential ability to obtain additional financing to complete our initial business combination;
           · our pool of prospective target businesses;
           · the ability of our officers and directors to generate a number of potential acquisition opportunities;
           · our public securities’ potential liquidity and trading;
           · the lack of a market for our securities;
           · the use of proceeds not held in the trust account or available to us from interest income on the trust account balance;
           · the trust account not being subject to claims of third parties; or
           · our financial performance.
The forward-looking statements contained in this annual report are based on our current expectations and beliefs concerning future developments
and their potential effects on us. There can be no assurance that future developments affecting us will be those that we have anticipated. These
forward-looking statements involve a number of risks, uncertainties (some of which are beyond our control) or other assumptions that may cause
actual results or performance to be materially different from those expressed or implied by these forward-looking statements. These risks and
uncertainties include, but are not limited to, those factors described under the heading “Item 1A. Risk Factors.” Should one or more of these risks
or uncertainties materialize, or should any of our assumptions prove incorrect, actual results may vary in material respects from those projected in
these forward-looking statements. We undertake no obligation to update or revise any forward-looking statements, whether as a result of new
information, future events or otherwise, except as may be required under applicable securities laws.

                                                                          1

                                                                      PART I
References in this annual report to “we,” “us,” “company” or “our company” are to Churchill Capital Corp IV, a Delaware corporation.
References to “management” or our “management team” are to our officers and directors. References to our “sponsor” is to Churchill Sponsor
IV LLC, a Delaware limited liability company. References to our “initial stockholders” are to the holders of our founder shares prior to our
initial public offering.
Item 1. Business.
Introduction
We are a blank check company formed for the purpose of effecting a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or other similar business combination with one or more businesses, which we refer to throughout this annual report as our initial
business combination. We have reviewed a number of opportunities to enter into a business combination. We have neither engaged in any
operations nor generated any revenue to date. Based on our business activities, the Company is a “shell company” as defined under the Exchange
Act because we have no operations and nominal assets consisting almost entirely of cash.
Our founder, Michael Klein, is also the founder and managing partner of M. Klein and Company, which he founded in 2012. M. Klein and Company


                                                                                                                                         EXHIBIT D
                                                                                                                                          PAGE 56
Case 2:21-cv-04295-DSF-PD Document 33-6 Filed 08/05/21 Page 4 of 5 Page ID #:200
     10.7        Indemnity Agreement, dated July 29, 2020, between the Registrant and Michael Klein (incorporated by reference to Exhibit 10.5
                 filed with the Company’s current report on Form 8-K filed by the Registrant on August 4, 2020).
     10.8        Indemnity Agreement, dated July 29, 2020, between the Registrant and Jay Taragin (incorporated by reference to Exhibit 10.6 filed
                 with the Company’s current report on Form 8-K filed by the Registrant on August 4, 2020).
     10.9        Indemnity Agreement, dated July 29, 2020, between the Registrant and Glenn R. August (incorporated by reference to Exhibit 10.7
                 filed with the Company’s current report on Form 8-K filed by the Registrant on August 4, 2020).
    10.10        Indemnity Agreement, dated July 29, 2020, between the Registrant and William J. Bynum (incorporated by reference to Exhibit 10.8
                 filed with the Company’s current report on Form 8-K filed by the Registrant on August 4, 2020).
     10.11       Indemnity Agreement, dated July 29, 2020, between the Registrant and Bonnie Jonas (incorporated by reference to Exhibit 10.9
                 filed with the Company’s current report on Form 8-K filed by the Registrant on August 4, 2020).
    10.12        Indemnity Agreement, dated July 29, 2020, between the Registrant and Mark Klein (incorporated by reference to Exhibit 10.10 filed
                 with the Company’s current report on Form 8-K filed by the Registrant on August 4, 2020).
    10.13        Indemnity Agreement, dated July 29, 2020, between the Registrant and Malcolm S. McDermid (incorporated by reference to
                 Exhibit 10.11 filed with the Company’s current report on Form 8-K filed by the Registrant on August 4, 2020).
    10.14        Indemnity Agreement, dated July 29, 2020, between the Registrant and Karen G. Mills (incorporated by reference to Exhibit 10.12
                 filed with the Company’s current report on Form 8-K filed by the Registrant on August 4, 2020).
    10.15        Administrative Services Agreement, dated July 29, 2020, by and between the Registrant and an affiliate of Churchill Sponsor IV
                 LLC (incorporated by reference to the Exhibit 10.13 filed with the Company’s current report on Form 8-K filed by the Registrant on
                 August 4, 2020).
    10.16        Investor Rights Agreement, dated as of February 22, 2021, by and among Churchill Capital Corp IV, Ayar Third Investment
                 Company, Churchill Sponsor IV LLC and the other parties named therein (incorporated by reference to the Exhibit 10.1 filed with
                 the Company’s current report on Form 8-K filed by the Registrant on February 22, 2021).
    10.17        Form of Subscription Agreement (incorporated by reference to the Exhibit 10.2 filed with the Company’s current report on Form 8-
                 K filed by the Registrant on February 22, 2021).
    10.18        Amended and Restated Sponsor Agreement, dated as February 22, 2021, by and among Churchill Capital Corp IV, Churchill
                 Sponsor IV LLC, and the Insiders (incorporated by reference to the Exhibit 10.3 filed with the Company’s current report on Form 8-
                 K filed by the Registrant on February 22, 2021).
    10.19        Promissory Note, dated as of February 22, 2021, by and between Churchill Capital Corp IV and Churchill Sponsor IV LLC
                 (incorporated by reference to the Exhibit 10.4 filed with the Company’s current report on Form 8-K filed by the Registrant on
                 February 22, 2021).
     31.1        Certification of Principal Executive Officer pursuant to Rules 13a-14(a) and 15d-14(a) under the Securities Exchange Act of 1934,
                 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
     31.2        Certification of Principal Financial Officer pursuant to Rules 13a-14(a) and 15d-14(a) under the Securities Exchange Act of 1934, as
                 adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
     32.1        Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
                 Sarbanes-Oxley Act of 2002.

                                                                        75

   Exhibit
   Number                                                                    Description
     32.2        Certification of Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-
                 Oxley Act of 2002.
  (101.INS)      XBRL Instance Document
  (101.SCH)      XBRL Taxonomy Extension Schema Document
  (101.CAL)      XBRL Taxonomy Extension Calculation Linkbase Document
  (101.DEF)      XBRL Taxonomy Extension Definition Linkbase Document
  (101.LAB)      XBRL Taxonomy Extension Label Linkbase Document
  (101.PRE)      XBRL Taxonomy Extension Presentation Linkbase Document

                                                                        76

                                                                    SIGNATURES
Pursuant to the requirements of the Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this
annual report to be signed on its behalf by the undersigned, thereunto duly authorized, in New York City, New York, on the 15th day of March,
2021.
                                                                           Churchill Capital Corp IV
                                                                            By: /s/ Jay Taragin
                                                                                Name: Jay Taragin
                                                                                Title:    Chief Financial Officer
Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this annual report has been signed below by the following
persons in the capacities and on the dates indicated.
Name                                                                   Position                                          Date
/s/ Michael Klein                                        Chief Executive Officer, Chairman of                       March 15, 2021


                                                                                                                                        EXHIBIT D
                                                                                                                                         PAGE 57
Case 2:21-cv-04295-DSF-PD Document 33-6 Filed 08/05/21 Page 5 of 5 Page ID #:201

Michael Klein                                              the Board of Directors and Director
                                                               (Principal Executive Officer)
/s/ Jay Taragin                                                   Chief Financial Officer                                March 15, 2021
Jay Taragin                                           (Principal Financial and Accounting Officer)
/s/ Glenn R. August                                                       Director                                       March 15, 2021
Glenn R. August
/s/ William J. Bynum                                                    Director                                         March 15, 2021
William J. Bynum
/s/ Bonnie Jonas                                                        Director                                         March 15, 2021
Bonnie Jonas
/s/ Mark Klein                                                          Director                                         March 15, 2021
Mark Klein
/s/ Malcolm S. McDermid                                                 Director                                         March 15, 2021
Malcolm S. McDermid
/s/ Karen G. Mills                                                      Director                                         March 15, 2021
Karen G. Mills

                                                                           77

                                                      CHURCHILL CAPITAL CORP IV
                                                   INDEX TO FINANCIAL STATEMENTS
Report of Independent Registered Public Accounting Firm                                                                                         F-2
Financial Statements:
Balance Sheet                                                                                                                                   F-3
Statement of Operations                                                                                                                         F-4
Statement of Changes in Stockholders’ Equity                                                                                                    F-5
Statement of Cash Flows                                                                                                                         F-6
Notes to Financial Statements                                                                                                               F-7 to F-16


                                     REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
To the Shareholders and Board of Directors of
Churchill Capital Corp IV
Opinion on the Financial Statements
We have audited the accompanying balance sheet of Churchill Capital Corp IV (the “Company”) as of December 31, 2020, the related statements of
operations, changes in stockholders’ equity and cash flows for the period from April 30, 2020 (inception) through December 31, 2020, and the
related notes (collectively referred to as the “financial statements”). In our opinion, the financial statements present fairly, in all material respects,
the financial position of the Company as of December 31, 2020, and the results of its operations and its cash flows for the period from April 30, 2020
(inception) through December 31, 2020, in conformity with accounting principles generally accepted in the United States of America.
Basis for Opinion
These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on the Company's
financial statements based on our audit. We are a public accounting firm registered with the Public Company Accounting Oversight Board (United
States) ("PCAOB") and are required to be independent with respect to the Company in accordance with the U.S. federal securities laws and the
applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.
We conducted our audit in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit to obtain
reasonable assurance about whether the financial statements are free of material misstatement, whether due to error or fraud. The Company is not
required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. As part of our audit we are required to
obtain an understanding of internal control over financial reporting but not for the purpose of expressing an opinion on the effectiveness of the
Company's internal control over financial reporting. Accordingly, we express no such opinion.
Our audit included performing procedures to assess the risks of material misstatement of the financial statements, whether due to error or fraud, and
performing procedures that respond to those risks. Such procedures included examining, on a test basis, evidence regarding the amounts and
disclosures in the financial statements. Our audit also included evaluating the accounting principles used and significant estimates made by
management, as well as evaluating the overall presentation of the financial statements. We believe that our audit provides a reasonable basis for
our opinion.
/ S/ Marcum LLP
Marcum LLP
We have served as the Company’s auditor since 2020.
New York, NY
March 15, 2021

                                                                           F-2

                                                           CHURCHILL CAPITAL CORP IV
                                                                BALANCE SHEET
                                                               DECEMBER 31, 2020
ASSETS
Current Assets
Cash                                                                                                                                   $      3,592,857
Prepaid expenses                                                                                                                                937,786
Total Current Assets                                                                                                                          4,530,643
Cash and marketable securities held in Trust Account                                                                                      2,070,086,006
TOTAL ASSETS                                                                                                                           $2,074,616,649



                                                                                                                                             EXHIBIT D
                                                                                                                                              PAGE 58
